410 F.2d 11
Catherine COLANGE, Petitioner,v.RAILROAD RETIREMENT BOARD, Respondent.
No. 23397.
United States Court of Appeals Ninth Circuit.
April 15, 1969.

Louis T. Herzon (argued), Cathedral City, Cal., for petitioner.
Dale G. Zimmerman (argued), Myles F. Gibbons, Gen. Counsel, David B. Schreiber, Associate Gen. Counsel, Louis Turner, RR Retirement Board, Chicago, Ill., for respondent.
Before CARTER and HUFSTEDLER, Circuit Judges, and BYRNE,* District Judge.
PER CURIAM:


1
This is a petition to review the decision of the Railroad Retirement Board, holding that petitioner, on the date of her application for an annuity filed July 23, 1963, was not a "spouse" as that term is defined in Section 2(f) of the Railroad Retirement Act, 45 U.S.C. § 228b(f).


2
This section of the Act specifically provides that the term "spouse" shall mean the wife of an annuitant only if such wife meets at least one of three conditions at the time she files her application for a spouse's annuity. These conditions are: (1) that they were both "members of the same household," or (2) that she was receiving "regular contributions" from him toward her support, or (3) that he had been ordered by a court to contribute to her support.


3
The Railroad Retirement Board found on substantial evidence that petitioner had not satisfied any of the three alternatives set forth above.


4
There is no merit to the petition, and the decision is affirmed.



Notes:


*
 Hon. William M. Byrne, Sr., United States District Judge, Central District of California